UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2013 ITEM 1. REPORT TO STOCKHOLDERS December 31, 2013 Annual Report to Shareholders DWS RREEF Global Real Estate Securities Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 12 Investment Portfolio 19 Statement of Assets and Liabilities 21 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 28 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 41 Information About Your Fund's Expenses 42 Tax Information 43 Advisory Agreement Board Considerations and Fee Evaluation 48 Board Members and Officers 54 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 11 for more complete performance information. Investment Strategy Under normal circumstances, the fund will invest at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in equity and debt securities issued by real estate companies, such as real estate investment trusts (REITs), REIT-like structures or real estate operating companies. For its most recent fiscal year ended December 31, 2013, DWS RREEF Global Real Estate Securities Fund returned 2.92%. In comparison, the fund's benchmark, the FTSE EPRA/NAREIT Developed Index, returned 4.39%. During 2013, the global real estate securities market lagged the broader equity market as rising bond yields weighed on real estate investment trust (REIT) share prices. Equity markets started the year 2013 on a positive note as an eleventh-hour deal by the U.S. Congress to avoid the "fiscal cliff" sent markets sharply higher. Improving economic data from China, expectations for further Japanese monetary easing and solid earnings continued to support positive market momentum. In the second quarter of 2013, hints that the U.S. Federal Reserve Board's (the Fed's) asset purchase program might soon end sparked a fresh round of volatility. Headlines out of Washington dominated financial markets for much of October 2013, as corporate earnings and economic releases were overshadowed by the ongoing fiscal stalemate in the United States. As many had feared, the U.S. government entered a partial shutdown on October 1, 2013 after Congress failed to pass a continuing resolution to fund the budget. The stalemate persisted until the Senate crafted a deal to end the shutdown and raise the nation's debt ceiling. Toward the end of the year, the Fed's long-awaited tapering announcement proved to be a non-event for most investors, and the broad stock market finished the year sharply higher. In Europe, a similar story emerged, with markets rallying into year- end, following the Fed's tapering announcement. Even in peripheral Europe, there were signs of recovery, although the area is diverse and investors are just beginning to identify the best investments there. Both stock selection and regional allocation contributed to relative performance over the past 12 months ending December 31, 2013. Stock selection was strongest in Japan, Asia ex-Japan and Continental Europe. In contrast, stock selection in Australia, the Americas and the United Kingdom detracted from returns. From a regional allocation perspective, an overweight to the outperforming Japan region provided the largest boost to performance, while an underweight to the underperforming Asia ex-Japan and Americas regions also contributed to performance. Regional positioning had a minimal impact in Australia and Europe. Positive Contributors to Fund Performance The fund's overweight position in the Japanese property developer Tokyo Tatemono Co., Ltd. contributed to relative return. The fund also benefited from an underweight position in some underperforming stocks within the Americas, in particular the health care real estate firms Health Care REIT, Inc. and HCP, Inc. In addition, an overweight to the U.S. hotel company LaSalle Hotel Properties (REIT) contributed, as did an overweight to the apartment REIT AvalonBay Communities, Inc. "While the potential for rising bond yields poses the most immediate risk to real estate security prices, we believe that the positive fundamental backdrop for real estate will far outweigh the normalization of historically low rates." Negative Contributors to Fund Performance The fund's overweight positions in some underperforming companies in the Americas also detracted from performance. In particular, these holdings were in American Campus Communities, Inc. and Taubman Centers, Inc. (REIT). In addition, an overweight to Norwegian Property ASA weighed on relative return. The fund's overweight positions in several U.S. REITs also hampered results, in particular Glimcher Realty Trust, CBL & Associates Properties, Inc. and Post Properties, Inc. Ten Largest Equity Holdings at December 31, 2013 (28.1% of Net Assets) Country Percent 1. Simon Property Group, Inc. Owner and operator of regional shopping malls United States 4.7% 2. Mitsubishi Estate Co., Ltd. Owner and developer of residential and office properties Japan 4.3% 3. Mitsui Fudosan Co., Ltd. Builds, sells, leases and manages real estate properties Japan 2.7% 4. Ventas, Inc. Owns and leases long-term health care facilities United States 2.7% 5. Boston Properties, Inc. Developer of commercial and industrial real estate United States 2.7% 6. Equity Residential Operator of multifamily properties United States 2.3% 7. Sumitomo Realty & Development Co., Ltd. Developer, manager and seller of homes and condominiums Japan 2.3% 8. Unibail-Rodamco SE Investor and developer of real estate investments France 2.2% 9. AvalonBay Communities, Inc. Self-managed, multi-family real estate investment trust United States 2.1% 10. Public Storage Owner and operator of personal and business mini-warehouses United States 2.1% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 54 for contact information. Outlook and Positioning We expect interest rates to move higher as the global economy improves, though uncertainties surrounding fiscal and monetary policy will likely lead to intermittent bouts of volatility. The U.S. housing and labor markets appear to be improving, while the Eurozone seems to be successfully emerging from the longest recession in its history. While the potential for rising bond yields poses the most immediate risk to real estate security prices, we believe that the positive fundamental backdrop for real estate will far outweigh the normalization of historically low rates. As uncertainty surrounding monetary policy fades, we believe that real estate valuations will soon reflect positive fundamental factors. In addition, commercial real estate stands to benefit from strengthening economic conditions, continued low supply and strong tenant demand, which should lead to multiple years of cash flow growth. At present, we are underweight the health care real estate sector, while we favor higher quality, lower-leverage property stocks and real estate issues linked to an improving global economy. Portfolio Management Team John F. Robertson, CFA, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2006. — Joined Deutsche Asset & Wealth Management in 1997; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. — Head of Real Estate & Infrastructure Securities for Deutsche Asset & Wealth Management with over 24 years of investment industry experience. — BA, Wabash College; MBA, Indiana University. Daniel Ekins, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. — Joined Deutsche Asset & Wealth Management in 1997. — Over 28 years of investment industry experience. — BS, University of South Australia. John Hammond, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. — Joined Deutsche Asset & Wealth Management in 2004; previously was Director at Schroder Property Investment Management and Director at Henderson Global Investors. — Over 22 years of investment industry experience. — BSc, University of Reading, UK. John W. Vojticek, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. — Joined Deutsche Asset & Wealth Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004–September 2004, and Managing Director of RREEF from 1996–March 2004, and Deutsche Asset & Wealth Management from 2002–March 2004. — Chief Investment Officer of Real Estate & Infrastructure Securities for Deutsche Asset & Wealth Management with over 17 years of investment industry experience. — BS, University of Southern California. Joseph D. Fisher, CFA, Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2004; previously served in the Real Estate Equity Investment Management Group at Principal Real Estate Investors. — Over 10 years of investment industry experience. — BBA, The University of Iowa; MBA, Kellogg School of Management, Northwestern University. David W. Zonavetch, CPA, Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1998; previously worked as Senior Accountant in Corporate Finance and as an Analyst at Cendant Mobility. — Over 17 years of investment industry experience. — BS, University of Illinois at Urbana-Champaign. Chris Robinson, Director Portfolio Manager of the fund. Joined the fund in 2012. — Joined Deutsche Asset & Wealth Management in 2003; previously served as a real estate equities research analyst at ING Investment Management. — Over 15 years of investment industry experience. — BS, The Australian Catholic University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The FTSE EPRA/NAREIT Developed Index tracks the performance of developed-market REITs. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. The Eurozone refers to a currency union among the 17 members of the European Union states that have adopted the euro as their sole currency. Performance Summary December 31, 2013 Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 12/31/13 Unadjusted for Sales Charge 2.92% 14.35% 1.88% Adjusted for the Maximum Sales Charge (max 5.75% load) –3.00% 13.00% 1.08% MSCI World Index† 26.68% 15.02% 5.30% FTSE EPRA/NAREIT Developed Index†† 4.39% 16.06% 3.38% Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 12/31/13 Unadjusted for Sales Charge 2.08% 13.43% 1.02% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 2.08% 13.43% 1.02% MSCI World Index† 26.68% 15.02% 5.30% FTSE EPRA/NAREIT Developed Index†† 4.39% 16.06% 3.38% Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 12/31/13 No Sales Charges 3.01% 14.62% 2.11% MSCI World Index† 26.68% 15.02% 5.30% FTSE EPRA/NAREIT Developed Index†† 4.39% 16.06% 3.38% Institutional Class 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 12/31/13 No Sales Charges 3.29% 14.76% 2.24% MSCI World Index† 26.68% 15.02% 5.30% FTSE EPRA/NAREIT Developed Index†† 4.39% 16.06% 3.38% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2013 are 1.56%, 2.35%, 1.37% and 1.20% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended December 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 5, 2006. The performance shown for the index is for the time period of June 30, 2006 through December 31, 2013, which is based on the performance period of the life of the Fund. † The Morgan Stanley Capital International (MSCI) World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The index consists of 24 developed market country indices. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. †† The FTSE EPRA/NAREIT Developed Index is an unmanaged, market-weighted index designed to represent general trends in eligible real estate equities worldwide. Relevant real estate activities are defined as the ownership, trading and development of income-producing real estate. The index is designed to reflect the stock performance of companies engaged in specific aspects of major world real estate markets/regions. The index is calculated using closing market prices and translates into U.S. dollars using Reuters closing price. Class A Class C Class S Institutional Class Net Asset Value 12/31/13 $ 12/31/12 $ Distribution Information as of 12/31/13 Income Dividends, Twelve Months $ Investment Portfolio as of December 31, 2013 Shares Value ($) Common Stocks 98.9% Australia 6.4% BGP Holdings PLC* 0 CFS Retail Property Trust Dexus Property Group Federation Centres Ltd. GDI Property Group* Goodman Group GPT Group Investa Office Fund Mirvac Group Stockland (Units) Westfield Group (Units) Westfield Retail Trust (Cost $55,684,916) Canada 3.7% Allied Properties Real Estate Investment Trust (a) Boardwalk Real Estate Investment Trust Chartwell Retirement Residences (a) First Capital Realty, Inc. (a) RioCan Real Estate Investment Trust (a) (Cost $33,495,753) Channel Islands 0.5% Camper & Nicholsons Marina Investments Ltd.* LXB Retail Properties PLC* (Cost $5,153,657) China 0.7% Agile Property Holdings Ltd. Country Garden Holdings Co., Ltd. (Cost $4,748,257) France 3.5% Gecina SA Klepierre Societe Fonciere Lyonnaise SA Unibail-Rodamco SE (Cost $24,115,156) Germany 2.2% Alstria Office REIT-AG* Deutsche Euroshop AG Deutsche Wohnen AG (Bearer) DIC Asset AG (a) LEG Immobilien AG* (Cost $17,902,231) Hong Kong 7.9% Hang Lung Properties Ltd. Henderson Land Development Co., Ltd. Hongkong Land Holdings Ltd. Link REIT New World Development Co., Ltd. Shimao Property Holdings Ltd. Sino Land Co., Ltd. Sun Hung Kai Properties Ltd. Swire Properties Ltd. Wharf Holdings Ltd. (Cost $64,473,135) Ireland 0.2% Hibernia REIT PLC* (Cost $1,458,715) Japan 15.6% Global One Real Estate Investment Corp. GLP J-REIT Hulic Co., Ltd. Japan Hotel REIT Investment Corp. Japan Real Estate Investment Corp. Japan Retail Fund Investment Corp. Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Nippon Accommodations Fund, Inc. Nippon Building Fund, Inc. Nippon Prologis REIT, Inc. Nomura Real Estate Master Fund, Inc. Nomura Real Estate Office Fund, Inc. NTT Urban Development Corp. Sumitomo Realty & Development Co., Ltd. Tokyo Tatemono Co., Ltd. Tokyu REIT, Inc. (Cost $92,400,375) Netherlands 0.4% Corio NV (Cost $3,582,687) Norway 0.5% Norwegian Property ASA (Cost $5,584,604) Singapore 4.1% Ascendas Real Estate Investment Trust CapitaCommercial Trust CapitaLand Ltd. CapitaMall Trust CapitaMalls Asia Ltd. City Developments Ltd. Global Logistic Properties Ltd. Suntec Real Estate Investment Trust (Cost $31,827,204) Sweden 1.1% Castellum AB Fabege AB (Cost $7,377,217) Switzerland 0.8% PSP Swiss Property AG (Registered)* (Cost $6,635,131) United Kingdom 5.9% British Land Co. PLC Capital & Counties Properties PLC Derwent London PLC Great Portland Estates PLC Hammerson PLC Helical Bar PLC Land Securities Group PLC Max Property Group PLC* (a) Quintain Estates & Development PLC* Safestore Holdings PLC St. Modwen Properties PLC UNITE Group PLC (Cost $38,034,292) United States 45.4% Acadia Realty Trust (REIT) (a) Alexandria Real Estate Equities, Inc. (REIT) American Campus Communities, Inc. (REIT) AvalonBay Communities, Inc. (REIT) Boston Properties, Inc. (REIT) BRE Properties, Inc. (REIT) Camden Property Trust (REIT) CBL & Associates Properties, Inc. (REIT) Chesapeake Lodging Trust (REIT) CubeSmart (REIT) DCT Industrial Trust, Inc. (REIT) DiamondRock Hospitality Co. (REIT) Douglas Emmett, Inc. (REIT) Duke Realty Corp. (REIT) DuPont Fabros Technology, Inc. (REIT) Education Realty Trust, Inc. (REIT) Equity Lifestyle Properties, Inc. (REIT) Equity Residential (REIT) Essex Property Trust, Inc. (REIT) (a) Federal Realty Investment Trust (REIT) General Growth Properties, Inc. (REIT) Glimcher Realty Trust (REIT) (a) HCP, Inc. (REIT) Health Care REIT, Inc. (REIT) Healthcare Realty Trust, Inc. (REIT) Host Hotels & Resorts, Inc. (REIT) (a) Kite Realty Group Trust (REIT) LaSalle Hotel Properties (REIT) (a) LTC Properties, Inc. (REIT) Mack-Cali Realty Corp. (REIT) National Retail Properties, Inc. (REIT) (a) Piedmont Office Realty Trust, Inc. "A" (REIT) (a) Post Properties, Inc. (REIT) Prologis, Inc. (REIT) Public Storage (REIT) Realty Income Corp. (REIT) (a) Regency Centers Corp. (REIT) (a) Retail Properties of America, Inc. "A" (REIT) Rexford Industrial Realty, Inc. (REIT) Sabra Health Care REIT, Inc. (REIT) Select Income REIT (REIT) Simon Property Group, Inc. (REIT) SL Green Realty Corp. (REIT) Spirit Realty Capital, Inc. (REIT) Sunstone Hotel Investors, Inc. (REIT) Taubman Centers, Inc. (REIT) Ventas, Inc. (REIT) Vornado Realty Trust (REIT) Weingarten Realty Investors (REIT) (Cost $368,434,344) Total Common Stocks (Cost $760,907,674) Securities Lending Collateral 5.7% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $47,662,968) Cash Equivalents 0.6% Central Cash Management Fund, 0.05% (b) (Cost $4,843,171) % of Net Assets Value ($) Total Investment Portfolio (Cost $813,413,813)† Other Assets and Liabilities, Net ) ) Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. * Non-income producing security. † The cost for federal income tax purposes was $849,064,597. At December 31, 2013, net unrealized appreciation for all securities based on tax cost was $31,479,774. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $94,788,256 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $63,308,482. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at December 31, 2013 amounted to $46,206,808, which is 5.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
